DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of
the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

           

            Claims 8-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Courtade et al. (US 2009/0152526, hereinafter Courtade).
With respect to claim 8, Courtade discloses a resistive random access memory (RRAM) cell (para 0068; RRAM memory cell),comprising:
a bottom electrode (2 of fig. 5d) comprising a lower layer (6) and an upper layer over the lower layer (7), wherein the lower layer completely covers a lower surface of the upper layer (6 completely covers the lower surface of 7) and wherein the lower layer has a greater thickness than the upper layer (6 has greater thickness than 7);
a data storage layer (3) in direct contact with the upper layer (3 is in direct contact with 7); and a top electrode (4) over the data storage layer.
In the same embodiment, Courtade does not explicitly disclose wherein the bottom electrode has an oxygen content that decreases from an interface between the bottom electrode and the data storage layer to within the bottom electrode.
In another embodiment, Courtade discloses wherein the bottom electrode has an oxygen content that decreases from an interface between the bottom electrode and the data storage layer to within the bottom electrode (Para 0084-0085; oxygen content decreasing towards the bottom electrode).
Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Courtade's first embodiment by adding second embodiment in order to optimize the performance of a semiconductor device.
With respect to claim 9, Courtade discloses wherein the lower layer has a first thickness that is in a range of between approximately 2 times and approximately 3 times a second thickness of the upper layer (fig. 5d; thickness of 6 is approximately 2 times of layer 7).

            Claim 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over Courtade in view of Hayakawa. 
With respect to claim 10, Courtdate discloses the RRAM cell of claim 8.
Courtade does not explicitly disclose a lower insulating structure disposed over a substrate; a bottom electrode via comprising sidewalls extending through the lower insulating structure and further comprising a lower surface over an upper surface of the lower insulating structure; and wherein the lower layer is over the bottom electrode via.
In analogous art, Hayakawa discloses a lower insulating structure (102 of fig. 2A) disposed over a substrate (100); a bottom electrode via (104) comprising sidewalls extending through the lower insulating structure (104 extends through 102) and further comprising a lower surface over an upper surface of the lower insulating structure (fig. 2A); and wherein the lower layer is over the bottom electrode via (electrode 105 is over 104).
Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Courtade's device by adding Hayakawa’s disclosure in order to manufacture a semiconductor device according to required specifications.

Claim 12 is rejected under 35 U.S.C. 103(a) as being unpatentable over Courtade in view of Sakotsubo et al. (US 2012/0267598, hereinafter Sakotsubo).
With respect to claim 12, Courtade discloses the RRAM cell of claim 8.
Courtade does not explicitly disclose wherein the lower layer has a larger oxygen concentration gradient than the upper layer.
In an analogous art, Sakotsubo discloses wherein the lower layer has a larger oxygen concentration gradient than the upper layer (para 0010).
Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Courtade's disclosed invention by adding Sakotsubo’s disclosure in order to manufacture a semiconductor device according to required specifications.

Claim 13 is rejected under 35 U.S.C. 103(a) as being unpatentable over Courtade in view of Rocklein et al. (US 2015/0102460, hereinafter Rocklein).
With respect to claim 13, Courtade discloses the RRAM cell of claim 8.
Courtade discloses wherein the lower layer is formed by way of a physical vapor deposition process (Para 0095; PVD).
Courtade does not explicitly disclose wherein the upper layer is formed by way of an atomic layer deposition process.
In an analogous art, Rocklein discloses wherein the upper layer is formed by way of an atomic layer deposition process (para 0018; ALD).
Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Courtade’s disclosed invention by adding Rocklein’s disclosure in order to provide conformal layers in a semiconductor device.

Claim 14 is rejected under 35 U.S.C. 103(a) as being unpatentable over Courtade in view of UEDA et al. (US 2016/0123920, hereinafter Ueda).
With respect to claim 14, Courtade discloses the RRAM cell of claim 8.
Ueda does not explicitly disclose wherein the bottom electrode has an oxygen content that is less than or equal to approximately of 10%.
In an analogous art, Ueda discloses wherein the bottom electrode has an oxygen content that is less than or equal to approximately of 10% (para 0095).
Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Courtade's disclosed invention by adding Horng’s disclosure in order to optimize the performance of a semiconductor device.
                                                                                                                                                                                        
Response to Arguments
This action is response to applicant's communication filed on 06/23/2022. Applicant’s arguments regarding amended claims 1-7 and 15-21 are persuasive, the rejection has been withdrawn. Regarding claims 8-10 and 12-14 have been fully considered, however they are not persuasive. Regarding claim 8, applicant argues as follows:
[AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    97
    548
    media_image1.png
    Greyscale



[AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image2.png
    149
    545
    media_image2.png
    Greyscale
 
(Para 0101).

Courtade clearly discloses oxygen gradient over al least part of layer 7, which clearly indicates, it can be the whole layer 7 having oxygen gradient. 
In addition to above, under BRI, the claim language “wherein the bottom electrode has an oxygen content that decreases from an interface between the bottom electrode and the data storage layer to within the bottom electrode”, does not specify any specific quantity of oxygen in lower electrode, decreasing oxygen content can be interpreted as “decreased to zero” contents. 
Applicant further argues:
Furthermore, one of ordinary skill in the art would not be motivated to modify the
bottom electrode of Hayakawa to have a gradient oxygen content since Courtade clearly
teaches that the gradient being within the resistivity-switching metal-oxide layer 3 is what

    PNG
    media_image3.png
    95
    1159
    media_image3.png
    Greyscale

Examiner disagrees because Courtade clearly discloses oxidizing layer 7 to optimize the memory window of the memory element (para 0098).
Therefore, the rejection has been maintained.


Conclusion
Applicant's arguments regarding prior art rejection have been considered, however they are not persuasive.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M CHOUDHRY whose telephone number is (571)270-5716. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD M CHOUDHRY/              Primary Examiner, Art Unit 2816